                                            Case 3:19-cv-01978-SI Document 59 Filed 06/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRIAN F. ROGERS,                                  Case No. 19-cv-01978-SI
                                   8                    Plaintiff,
                                                                                           ORDER DENYING PLAINTIFF'S
                                   9             v.                                        MOTION TO STRIKE
                                  10     FEDERAL HOME LOAN BANK OF SAN                     Re: Dkt. No. 55
                                         FRANCISCO,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On April 17, 2020, the parties to the above action each filed summary judgment motions.

                                  14   Dkt. Nos. 47 and 48. The parties had the opportunity to file oppositions on or before May 1, 2020;

                                  15   only defendant did so. Dkt. No. 50. Replies were due on or before May 8, 2020; again, only

                                  16   defendant filed a reply. Dkt. No. 51. On May 26, 2020, this Court granted defendant’s motion for

                                  17   summary judgment, entered judgment in defendant’s favor, and denied plaintiff’s motion. Dkt. Nos.

                                  18   52 and 53. On May 27, 2020, plaintiff filed a reply in support of his motion for summary judgment

                                  19   as well as a document titled “Objections to Evidence and Motion to Strike in Opposition to

                                  20   Defendants Motion for Summary Judgment.” Dkt. Nos. 54 and 55.

                                  21          Because plaintiff’s objections, motion to strike, and opposition are untimely, the Court

                                  22   hereby DENIES plaintiff’s filing at docket number 55. See Local Rule 7-3(a) (“The opposition

                                  23   must be filed and served not more than 14 days after the motion was filed.”).

                                  24

                                  25          IT IS SO ORDERED.

                                  26   Dated: June 8, 2020

                                  27                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  28                                                  United States District Judge
